Citation Nr: 0814184	
Decision Date: 04/30/08    Archive Date: 05/08/08

DOCKET NO.  05-37 814	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 
percent for traumatic arthritis, right knee, status/post 
right knee arthroscopy.

2.  Entitlement to a disability rating in excess of 10 
percent for right knee instability. 

3.  Entitlement to a disability rating in excess of 10 
percent for status/post right shoulder acromioplasty with 
partial bursectomy and traumatic arthritis. 

4.  Entitlement to a disability rating in excess of 10 
percent for mechanical low back pain.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Rose, Counsel 


INTRODUCTION

The veteran served on active duty from August 1981 to 
September 1996.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2004 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.  The veteran continues to disagree with 
the ratings assigned.

The issues of entitlement to disability ratings in excess of 
10 percent for right shoulder arthritis and mechanical low 
back pain are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran's right knee arthritis is currently 
manifested by 5 degrees of extension and 60 degrees of 
flexion without pain.

2.  The veteran's right knee instability is currently 
manifested by subjective reports of locking and subluxation, 
with no current objective findings of instability.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 10 
percent, for traumatic arthritis, right knee, status/post 
right knee arthroscopy are not met.  38 U.S.C.A. §§ 1155, 
5103(a), 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 4.1-4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 
(DCs) 5003, 5010, 5260, 5261 (2007).

2.  The criteria for a disability rating in excess of 10 
percent, for right knee instability, are not met.  
38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.40, 4.45, 4.59, 4.71a, DC 
5257 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  Each disability must be viewed in 
relation to its history, with an emphasis on the limitation 
of activity imposed by the disabling condition.  

Medical reports must be interpreted in light of the whole 
recorded history, and each disability must be considered from 
the point of view of the veteran working or seeking work.  
Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned.  See 38 U.S.C.A. § 1155; 38 C.F.R. 
§§ 4.1, 4.2, 4.7.

The regulations do not give past medical reports precedence 
over current findings.  Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).  While the evaluation of a service-connected 
disability requires a review of the veteran's medical history 
with regard to that disorder, the Court has held that, where 
entitlement to compensation has already been established, and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  Id.; Hart v. 
Mansfield, 21 Vet. App. 505 (2007); 38 C.F.R. §§ 4.1, 4.2.

VA's Office of General Counsel (General Counsel) has 
determined that a claimant who has arthritis and instability 
of the knee may be rated separately under DCs 5003 and 5257.  
See VAOPGCPREC 23-97 (July 1, 1997).  

The General Counsel thereafter concluded that for a knee 
disability rated under DC 5257 to warrant a separate rating 
for arthritis based on x-ray findings and limitation of 
motion, limitation of motion under DC 5260 or 5261 need not 
be compensable but must at least meet the criteria for a 
zero-percent rating.  A separate rating for arthritis could 
also be based on x-ray findings and painful motion under 38 
C.F.R. § 4.59.  See VAOPGCPREC 9-98 (August 14, 1998).

Traumatic Arthritis, Right Knee

The veteran is currently rated under DC 5010 for his right 
knee arthritis.  Traumatic arthritis substantiated by x-ray 
findings is to be rated as degenerative arthritis.  38 C.F.R. 
§ 4.71a, DC 5010.  According to DC 5003, the diagnostic code 
which rates impairment resulting from degenerative arthritis, 
degenerative arthritis established by x-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  38 C.F.R. § 4.71a, DC 5003.

Limitation of flexion of the knee is rated as follows: 
flexion limited to 60 degrees (0 percent); flexion limited to 
45 degrees (10 percent); flexion limited to 30 degrees (20 
percent); and flexion limited to 15 degrees (30 percent).  38 
C.F.R. § 4.71a, DC 5260 (2006).

Limitation of extension of the knee is rated as follows: 
extension limited to 5 degrees (0 percent); extension limited 
to 10 degrees (10 percent); extension limited to 15 degrees 
(20 percent); extension limited to 20 degrees (30 percent); 
extension limited to 30 degrees (40 percent); and extension 
limited to 45 degrees (50 percent). 38 C.F.R. § 4.71a, DC 
5261 (2007). VA standards describe normal range of motion of 
the knee as from 0 to 140 degrees.  See 38 C.F.R. § 4.71, 
Plate II (2007).

Pertinent records include a VA treatment record noting 
passive range of motion from 10 degrees extension to 90 
degrees flexion.  On VA examination in May 2004, the 
veteran's range of motion of the right knee was reported as 5 
degrees extension to 80 degrees of flexion.  The examiner 
noted that the veteran stopped at this point due to pain.  

VA examination in December 2005 reported range of motion 
findings of 5 degrees extension to 60 degrees of flexion 
without pain.  On review, there is evidence of limitation of 
motion of the right knee, but the findings do not meet the 
criteria for a rating in excess of 10 percent under DC 5261 
for limitation of extension, nor a separate compensable 
rating under DC 5260 for limitation of flexion.  

A 30 percent rating is assigned for ankylosis at a favorable 
angle in full extension, or in slight flexion between 0 and 
10 degrees. 38 C.F.R. § 4.71a, DC 5256. However, there is no 
indication that the veteran has ankylosis of the right knee 
and he has displayed an ability to flex and extend.  
Therefore, a higher rating under DC 5256 is not warranted.

Notwithstanding, as indicated above, a separate evaluation 
for arthritis can also be based on x-ray findings and painful 
motion under 38 C.F.R. § 4.59.  VA regulations set forth at 
38 C.F.R. §§ 4.40, 4.45, and 4.59 provide for consideration 
of a functional impairment due to pain on motion when 
evaluating the severity of a musculoskeletal disability.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that a higher rating can be based on 
"greater limitation of motion due to pain on use." DeLuca 
v. Brown, 8 Vet. App. 202, 206 (1995).  However, any such 
functional loss must be "supported by adequate pathology and 
evidenced by the visible behavior of the claimant."  See 38 
C.F.R. § 4.40 (2007).

The veteran complained in the May 2004 VA examination of 
continuous knee pain.  He indicated that he has difficulty 
with stairs.  His job required standing, which increased the 
amount of pain in the knee.  The Board acknowledges the 
significant subjective symptoms reported by the veteran but 
VA examinations in May 2004 and December 2005 fail to show 
objective findings to warrant an evaluation greater than 10 
percent for the right knee arthritis.  See DeLuca, supra.

Right Knee Instability

The veteran's right knee disability is currently rated 10 
percent disabling under DC 5257.  A knee impairment with 
recurrent subluxation or lateral instability is rated 10 
percent when slight, 20 percent when moderate, and 30 percent 
when severe.  38 C.F.R. § 4.71a, DC 5257.  

The May 2004 VA examination report noted that the veteran 
complained of his knee giving way or buckling approximately 
two to three times per week.  He complained of having 
difficulty bending his knee without locking and could not 
move laterally at all with the buckle.  Examination revealed 
no swelling of the knee.  There was no erythema.  There is 
also no ligament instability per ligament testing.  X-rays 
revealed tricompartmental degenerative changes.  

VA examination in December 2005 indicated no instability of 
varus/valgus, anterior and posterior stress.  The examiner 
found limitation of motion (5 degrees of extension and 60 
degrees of flexion).  However, range of motion deficit was 
due to pain and not to weakness or fatigability.  Based upon 
the evidence, the Board finds that moderate subluxation or 
lateral instability has not been shown to warrant a higher 
rating.  Id.

The Board has considered other relevant criteria relating to 
the right knee.  Higher evaluations are not available under 
either DCs 5258 and 5259.  See 38 C.F.R. § 4.71a, DCs 5258, 
5259.  A 20 percent rating is the maximum under DC 5258 for 
symptoms of dislocated semilunar cartilage.  See 38 C.F.R. § 
4.71a, DC 5258.  

Under DC 5259 for symptomatic removal of semilunar cartilage, 
10 percent is the maximum rating available.  38 C.F.R. § 
4.71a, DC 5259.  Neither of these disabilities has been shown 
and a higher rating under these codes is unwarranted as the 
veteran is currently receiving the maximum/in excess of the 
maximum schedular rating under these codes.  Therefore, 
consideration under DCs 5258 or 5259 is not warranted.

There is no evidence of nonunion or malunion of the tibia and 
fibula, so evaluation under DC 5262 (which has ratings 
ranging from 10 to 40 percent) is not warranted.  38 C.F.R. § 
4.71a, DC 5262.

The Board further finds that, since the effective date of 
service connection, there were no distinct periods of time 
during which the veteran's right knee instability was more 
than 20 percent disabling.  

VA regulations set forth at 38 C.F.R. §§ 4.40, 4.45, and 4.59 
provide for consideration of a functional impairment due to 
pain on motion when evaluating the severity of a 
musculoskeletal disability.  The Court has held that a higher 
rating can be based on "greater limitation of motion due to 
pain on use."  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  
However, in this case, where the diagnostic code is not 
predicated on loss of range of motion, 38 C.F.R. §§ 4.40, 
4.45, 4.59 do not apply.  See Johnson v. Brown, 9 Vet. App. 7 
(1996).

In sum, the preponderance of the evidence is against the 
claims for entitlement to disability ratings in excess of 10 
percent for right knee instability and 10 percent for right 
knee arthritis.  As such, the "benefit-of- the-doubt" rule 
does not apply, and the claims must be denied.  38 U.S.C.A. § 
5107(b); Gilbert, supra.

Further, there is no evidence that the veteran has been 
hospitalized due to his disabilities, or objective evidence 
that his disability results in an unusual interference in his 
ability to work that is outside the scope of the rating 
criteria.  The veteran is working full-time.  The December 
2005 VA examination indicates that he works at the post 
office and is able to do his work but it is painful.  

The existing schedular rating is already based upon the 
average impairment of earning capacity, and is intended to be 
considered from the point of view of the veteran working or 
seeking work.  A referral for consideration of an 
extraschedular rating for either knee disability is not 
warranted.  38 C.F.R. § 3.321 (b)(1).

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2007).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim 
in accordance with 38 C.F.R. § 3.159(b)(1).  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

For an increased-compensation claim, § 5103(a) requires, at a 
minimum, that VA notify the claimant that, to substantiate a 
claim, the medical or lay evidence must show a worsening or 
increase in severity of the disability, and the effect that 
such worsening or increase has on the claimant's employment 
and daily life.  Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).   

Further, if the diagnostic code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on 
employment and daily life (such as a specific measurement or 
test result), VA must provide at least general notice of that 
requirement.  

VA must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation.  Id. 

In this case,  letters satisfying the notice requirements 
under 38 C.F.R. § 3.159(b)(1) were sent to the veteran in May 
2004, June 2004, July 2005, and March 2007.  The letters 
informed him of what evidence was required to substantiate 
the claims and of his and VA's respective duties for 
obtaining evidence.  He was also asked to submit evidence 
and/or information in his possession to the RO.  

Moreover, with respect to the Dingess requirements, the 
veteran was given notice of what type of information and 
evidence he needed to substantiate his claim for an increased 
rating as this is the premise of the claim.  It is therefore 
inherent that the he had actual knowledge of the rating 
element of the claim.  

In addition, he was provided with notice of the type of 
evidence necessary to establish an effective date for the 
disability on appeal by correspondence dated in March 2007.  
Any questions as to the appropriate effective date to be 
assigned are moot as the claims have been denied.
 
The Board acknowledges that the VCAA letters sent to the 
veteran do not meet the requirements of Vazquez-Flores and 
are not sufficient as to content and timing, creating a 
presumption of prejudice.  Nonetheless, such presumption has 
been overcome for the reasons discussed below.   

In this case, the veteran was provided with correspondence 
regarding what was needed to support his claim.  
Specifically, in the statement of the case and supplemental 
statement of the case he was provided with the relevant 
diagnostic codes and the elements of 38 C.F.R. § 4.1, which 
discuss how the disabilities impact his earning capacity and 
limitation of daily activities.  

Based on the evidence above, the veteran can be expected to 
understand from the various letters from the RO what was 
needed to support his claims.

Moreover, the veteran demonstrated actual knowledge of what 
was needed to support his claim as reflected in his 
statements and correspondence.  Specifically,  in his 
statements to the VA examiner, he discussed the difficulties 
in moving and bending, handling stairs, and how his 
disabilities impact his employment.  He also submitted a 
statement challenging the findings in the VA examination with 
respect to range of motion.  

Based on the above, the notice deficiencies do not affect the 
essential fairness of the adjudication.  Therefore, the 
presumption of prejudice is rebutted.  For this reason, no 
further development is required regarding the duty to notify.

Next, VA has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  

These four factors are:  (1) whether there is competent 
evidence of a current disability or persistent or recurrent 
symptoms of a disability; (2) whether there is evidence 
establishing that an event, injury, or disease occurred in 
service, or evidence establishing certain diseases 
manifesting during an applicable presumption period; (3) 
whether there is an indication that the disability or 
symptoms may be associated with the veteran's service or with 
another service-connected disability; and (4) whether there 
otherwise is sufficient competent medical evidence of record 
to make a decision on the claim.  38 U.S.C. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals 
for Veterans Claims has stated that this element establishes 
a low threshold and requires only that the evidence 
"indicates" that there "may" be a nexus between the 
current disability or symptoms and the veteran's service.  

The types of evidence that "indicate" that a current 
disability "may be associated" with military service 
include, but are not limited to, medical evidence that 
suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

In this case, the veteran's service medical records and all 
identified and authorized post-service medical records 
relevant to the issues on appeal have been requested or 
obtained.  

Next, the veteran underwent VA examinations in May 2004 and 
December 2005 in order to address the issues on appeal.  
Therefore, the available records and medical evidence have 
been obtained in order to make adequate determinations as to 
these claims.  




ORDER

A disability rating in excess of 10 percent for traumatic 
arthritis, right knee, status/post right knee arthroscopy is 
denied.

A disability rating in excess of 10 percent for right knee 
instability is denied. 


REMAND

With respect to claims for entitlement to an increased rating 
for traumatic arthritis of the right shoulder and mechanical 
low back disability, the examination report must address 
whether there is additional functional loss due to pain, 
weakness, fatigability, incoordination, or pain on movement 
of a joint.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2007); DeLuca 
v. Brown, 8 Vet. App. 202, 206 (1995) (holding that remand is 
required where VA examination did not indicate consideration 
of factors cited in 38 C.F.R. §§ 4.40, 4.45, 4.59).

Here, the veteran was provided VA examinations in June 2004 
and August 2004.   Neither examination, nor the VA medical 
records of file, addressed limitation of motion with 
additional functional loss due to pain, weakness, 
fatigability, incoordination, or pain on movement.  
Accordingly, remand is required.  See Littke v. Derwinski, 1 
Vet. App. 90, 93 (1990) (noting that remand may be required 
if record before the Board contains insufficient medical 
information for evaluation purposes).

Accordingly, the case is REMANDED for the following actions:

1.  The veteran should be afforded a VA 
examination to determine the current 
severity of his service-connected right 
shoulder arthritis and mechanical low back 
pain. 

The claims folder and a copy of this 
REMAND must be made available to and 
reviewed by the examiner prior to the 
examination.  All findings, and the 
reasons and bases, should be set forth in 
sufficient detail. A complete rationale 
for any proffered opinion should be 
provided.

The examiner is requested to:

*	describe applicable loss of motion 
(flexion, extension and rotation) of 
the right shoulder and lumbar spine 
attributable to service-connected 
disabilities, to the extent possible.  

*	comment on the effects of pain, 
weakness, and exacerbating episodes 
on range of motion and functionality.

*	comment as to whether the veteran 
currently has radiculopathy of the 
lower extremities.  If radiculopathy 
of either the lower extremities is 
diagnosed, the examiner should 
provide an opinion as to whether it 
is related to service-connected 
mechanic low back disability.

2.  Following the above, the RO should re-
adjudicate the issues of entitlement to 
increased disability ratings for traumatic 
arthritis, right shoulder, and mechanical 
low back pain.  If the benefits sought on 
appeal remain denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.  
An appropriate period of time should be 
allowed for a response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


